                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    MOISES GOMEZ-GASCA,                                  CASE NO. 19-cv-02359-YGR
                                   7                 Plaintiff,
                                                                                             ORDER GRANTING IN PART AND DENYING
                                   8           vs.                                           IN PART MOTION TO STRIKE
                                   9    FUTURE AG MANAGEMENT, INC., ET AL.,                  Re: Dkt. No. 25
                                  10                 Defendants.

                                  11          On September 17, 2019, the Court heard oral argument on plaintiff’s motion to strike
                                  12   defenses and deem facts admitted and/or strike defendant’s answer in part, which was fully
Northern District of California
 United States District Court




                                  13   briefed. (Dkt. Nos. 25, 30, 31.) As stated on the record, and confirmed herein, having carefully
                                  14   considered the briefing and arguments submitted in this matter, the Court ORDERS as follows:
                                  15          1.       Paragraphs 19-22 and 89-90 of defendant Camarillo Berry Farms, LLC’s
                                  16                   (“Camarillo”) answer (Dkt. No. 15) are STRICKEN.
                                  17          2.       Plaintiff’s motion to strike is DENIED with respect to Camarillo’s fourth,
                                  18                   nineteenth, and twentieth affirmative defenses.
                                  19          3.       Camarillo’s eighth and eleventh affirmative defenses set are STRICKEN.
                                  20          4.       Plaintiff’s motion to strike is DENIED with respect to Camarillo’s seventeenth
                                  21                   affirmative defense insofar as it applies to plaintiff’s federal claims. To the extent
                                  22                   the seventeenth affirmative defense applies to plaintiff’s state law claims, it is
                                  23                   STRICKEN.
                                  24          5.       Plaintiff’s motion to strike is DENIED with respect to Camarillo’s eighteenth
                                  25                   affirmative defense insofar as it applies to plaintiff’s Fair Labor Standards Act
                                  26                   claim. To the extent the eighteenth affirmative defense applies to plaintiff’s claims
                                  27                   brought under the California Labor Code and California Business and Professions
                                  28                   Code section 17200 et seq., it is STRICKEN.
                                   1          Plaintiff shall file an amended complaint no later than October 10, 2019. Camarillo shall

                                   2   file its answer, which must incorporate the Court’s order as stated herein, no later than October

                                   3   18, 2019.

                                   4          This Order terminates Dkt. No. 25.

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: September 19, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                   8                                                        UNITED STATES DISTRICT COURT JUDGE
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
